Citation Nr: 1010603	
Decision Date: 03/19/10    Archive Date: 03/31/10

DOCKET NO.  06-35 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the military from 
January 1952 to December 1953.

This appeal to the Board of Veterans' Appeals (Board) is from 
a July 2005 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  

In November 2008, the Board remanded the claim for service 
connection for PTSD to the RO, via the Appeals Management 
Center (AMC), for additional development and consideration.  
In December 2009, the AMC issued a supplemental statement of 
the case (SSOC) continuing to deny the claim and returned the 
file to the Board for further appellate review.  As such, the 
Board is deciding the claim for service connection for PTSD.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The preponderance of the medical evidence of record does not 
show that the Veteran has a current diagnosis of post-
traumatic stress disorder (PTSD) that conforms to the 
criteria of DSM- IV.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by the Veteran's 
military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.304(f), 4.125-4.130, Diagnostic 
Code 9411 (2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

In the interest of clarity, the Board will initially discuss 
whether the claim has been properly developed for appellate 
review.  The Board will then address the claim on its merits, 
providing relevant VA laws and regulations, the relevant 
factual background, and an analysis of its decision.

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2009).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
obtain and assist the claimant in obtaining; and (3) that the 
claimant is expected to provide.  See 38 C.F.R. § 
3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-
74 (2002).  

These VCAA notice requirements apply to all five elements of 
a service-connection claim:  (1) Veteran status; (2) 
existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  
Further, this notice must include information that a 
downstream disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
granted.  Id., at 486.  

Ideally, VCAA notice should be provided prior to an initial 
unfavorable decision on a claim by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, 
however, for whatever reason it was not, or the notice 
provided was inadequate, this timing error can be effectively 
"cured" by providing any necessary VCAA notice and then 
going back and readjudicating the claim - such as in a 
statement of the case (SOC) or supplemental SOC (SSOC), such 
that the intended purpose of the notice is not frustrated and 
the Veteran is given an opportunity to participate 
effectively in the adjudication of the claim.  See Mayfield 
v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield 
IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United 
States Supreme Court made clear that a reviewing court, in 
considering the rule of prejudicial error, is precluded from 
applying a mandatory presumption of prejudice rather than 
assessing whether, based on the facts of each case, the error 
was outcome determinative.  In Sanders, the Supreme Court 
rejected the lower Federal Circuit's framework (see Sanders 
v. Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007)) 
that all VA notice errors are presumptively prejudicial, in 
part, because it was "complex, rigid, and mandatory."  Id., 
at 1704.  The Supreme Court rejected the Federal Circuit's 
analysis because it imposed an unreasonable evidentiary 
burden on VA to rebut the presumption and because it required 
VA to demonstrate why the error was harmless, rather than 
requiring the appellant - as the pleading party, to show the 
error was harmful.  Id., at 1705-06.  The Supreme Court 
stated that it had "warned against courts' determining 
whether an error is harmless through the use of mandatory 
presumptions and rigid rules rather than case-specific 
application of judgment, based upon examination of the 
record."  Id., at 1704-05.  Thus, it is clear from the 
Supreme Court's analysis that, while the Veterans Court may 
conclude generally that a specific type of error is more 
likely to prejudice an appellant, the error must nonetheless 
be examined in the context of the facts of the particular 
case.  Id.

The Veterans Court held in Vazquez-Flores v. Peake, 22 Vet. 
App. 37, 48 (2008), since overturned on other grounds in 
Vazquez-Flores v. Shinseki, 580 F. 3d 1270 (Fed. Cir. 2009), 
that prejudicial deficiencies in the timing or content of a 
VCAA notice can be cured by showing the essential fairness of 
the adjudication will not be affected because:  (1) the 
defect was cured by actual knowledge on the part of the 
claimant ("Actual knowledge is established by statements or 
actions by the claimant or the claimant's representative that 
demonstrates an awareness of what was necessary to 
substantiate his or her claim.") (citing Dalton v. 
Nicholson, 21 Vet. App. 23, 30-31 (2007)); (2) that a 
reasonable person could be expected to understand from the 
notice what was needed; or (3) that a benefit could not have 
been awarded as a matter of law.  Sanders, 487 F. 3d at 889.  
Additionally, consideration also should be given to "whether 
the post-adjudicatory notice and opportunity to develop the 
case that is provided during the extensive administrative 
appellate proceedings leading to the final Board decision and 
final Agency adjudication of the claim ... served to render 
any pre-adjudicatory section 5103(a) notice error non-
prejudicial."  Vazquez-Flores, 22 Vet. App. at 46.  See also 
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding 
the Board had erred by relying on various post-decisional 
documents for concluding adequate 38 U.S.C.A. § 5103(a) 
notice had been provided to the appellant, the Veterans Court 
nonetheless determined the evidence established the Veteran 
was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, and therefore 
found the error harmless).

In this case, letters satisfying the notice requirements 
under 38 C.F.R. § 3.159(b)(1) were sent to the Veteran in 
March 2005 and December 2008.  These letters informed him of 
the evidence required to substantiate his claim, and of his 
and VA's respective responsibilities in obtaining supporting 
evidence.  Note also that the June 2007 and December 2008 
letters complied with Dingess by discussing the downstream 
disability rating and effective date elements of the claim.  
And of equal or even greater significance, after providing 
that additional Dingess notice, the RO readjudicated the 
Veteran's claim in the December 2009 SSOC, including 
consideration of the additional evidence received in response 
to that additional notice.  Mayfield IV and Prickett, supra.  
Thus, the timing defect in the notice has been rectified.  It 
follows that a prejudicial error analysis by way of 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007) is simply 
not warranted here.  

VA also fulfilled its duty to assist the Veteran by obtaining 
all relevant evidence in support of his claim that is 
obtainable, and therefore appellate review may proceed 
without prejudicing him.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159; see also Bernard v. Brown, 4 Vet. App. 384 
(1993).  The Veteran submitted private treatment records and 
personal statements.  The RO/AMC obtained his service 
treatment records (STRs), service personnel records (SPRs), 
VA treatment records, a May 2005 VA compensation examination 
and opinion, and at the Board's remand request arranged in 
November 2009 for another VA compensation examination for a 
medical nexus opinion concerning the cause of his PTSD - 
including, in particular, in terms of whether it is 
attributable to his military service.  McLendon v. Nicholson, 
20 Vet. App. 79 (2006), 38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  The Board is therefore satisfied that VA has 
provided all assistance required by the VCAA.  
38 U.S.C.A. § 5103A.

The Board is also satisfied that there was substantial 
compliance with its November 2008 remand directives because a 
proper VCAA notice was sent, additional records were 
obtained, and he underwent a VA examination in November 2009.  
See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 
13 Vet. App. 141, 146-47 (1999).  

II.  Analysis-Entitlement to Service Connection for PTSD

The Veteran asserts he developed PTSD due to his experiences 
in Korea during the Korean Conflict.  Specifically, he 
alleges that with respect to his combat during the Korean 
War:
(1) On March 19, 1953, he was sent to the line of combat, 
while in Company K or 19, Ninth Infantry Regiment APO 248.  
The insignia of this unit was the Indian.  They assigned him 
to Papasan Hill in Korea, a mountain where the lines were in 
combat;
(2) Some of his friends were killed in that area of Korea in 
May 1993.  His best friend, [redacted] from Naranjito, 
Puerto Rico, was killed by mortar shellfire one night in an 
unexpected attack from the enemy.  30-40 others were also 
killed that night.  During this time, he was in Company K or 
19, Ninth Infantry Regiment APO 248.  While the enemy 
attacked with artillery, he stayed in his hole in the ground.  
He observed anybody who got out of the hole was wounded or 
killed by artillery fire; and
(3) On another occasion, a Korean soldier came with his hands 
up.  He saw a fellow soldier kill the enemy solider, and take 
the dead man's watch as a souvenir.

Service connection is granted if it is shown the Veteran has 
disability resulting from an injury sustained or a disease 
contracted in the line of duty, or for aggravation during 
service of a pre-existing condition beyond its natural 
progression.  38 U.S.C.A. §§ 1110, 1153; 38 C.F.R. §§ 3.303, 
3.306.

To establish entitlement to service connection, there must 
be:  (1) a medical diagnosis of a current disability; 
(2) medical or, in certain cases, lay evidence of 
in-service occurrence or aggravation of a disease or injury; 
and (3) medical evidence of a nexus between an in-service 
injury or disease and the current disability.  
Hickson v. West, 12 Vet. App. 247, 252 (1999), citing Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 78 F.3d 604 
(Fed. Cir. 1996).  

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997).  See also Bostain v. West, 11 Vet. 
App. 124, 127 (1998) citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992) (a layperson without the appropriate medical 
training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007). 

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007). 

To establish entitlement to service connection for PTSD, in 
particular, there must be:  (1) medical evidence diagnosing 
this condition in accordance with 38 C.F.R. § 4.125(a) 
(i.e., DSM-IV); (2) credible supporting evidence that the 
claimed in-service stressor actually occurred; and 
(3) medical evidence of a link between current symptomatology 
and the claimed in-service stressor.  38 C.F.R. § 3.304(f).  
See also Cohen v. Brown, 10 Vet. App. 128 (1997).  

A "clear" diagnosis of PTSD is no longer required.  Rather, 
a diagnosis of PTSD must be established in accordance with 
38 C.F.R. § 4.125(a), which simply mandates that, for VA 
purposes, all mental disorder diagnoses must conform to the 
fourth edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders (DSM-
IV).  See 38 C.F.R. § 3.304(f).  The Court has taken judicial 
notice of the mental health profession's adoption of the DSM-
IV as well as its more liberalizing standards to establish a 
diagnosis of PTSD.  The Court acknowledged the change from an 
objective "would evoke . . . in almost anyone" standard in 
assessing whether a stressor is sufficient to trigger PTSD to 
a subjective standard (e.g., whether a person's exposure to a 
traumatic event and response involved intense fear, 
helplessness, or horror).  Thus, as noted by the Court, a 
more susceptible person could have PTSD under the DSM-IV 
criteria given his or her exposure to a traumatic event that 
would not necessarily have the same effect on "almost 
everyone."  Cohen, 10 Vet. App. at 140-141.

The preponderance of the medical evidence of record does not 
show that the Veteran has a current diagnosis of PTSD that 
conforms to the criteria of DSM-IV.  38 C.F.R. § 4.125.  

The Veteran's service treatment records are negative for any 
diagnosis of a psychiatric disorder.  After separation from 
military service, a February 2005 VA social worker treatment 
note gave the Veteran a "provisional diagnosis" of PTSD, 
noting the onset of his emotional problems after his military 
service in the Korean War.  Also, September 2005 and July 
2006 private psychiatric evaluation reports by Dr. F.L. 
diagnosed the Veteran with chronic combat related PTSD, 
according to DSM-IV standards.  In a similar vein, the 
Veteran's VA treating psychiatrist stated the Veteran was 
diagnosed with PTSD in October 2008, and March and August 
2009, but also repeatedly noted that the Veteran remained 
asymptomatic.  

Most importantly, two VA compensation examinations have been 
provided, and both definitively found that his symptoms do 
not meet the DSM-IV diagnostic criteria for a PTSD diagnosis.  
This is highly probative evidence against his claim.  These 
examination reports appear to be very thoroughly conducted, 
with sound bases for stated rationales, such as independent 
interviews and examinations.  Notably, both examiners 
reviewed the claims file, including VA treatment records, the 
Veteran's reported PTSD symptoms and stressor statements, and 
private treatment records that existed at the time of their 
respective examinations.  Indeed, the May 2005 VA examiner 
specifically declined to make a diagnosis for PTSD, stating 
instead that a definite extreme traumatic stressor was not 
able to be identified and that his asserted PTSD symptoms 
were not identified.  Rather, the examiner diagnosed 
depressive disorder (not otherwise specified), and not PTSD.  

The most recent VA compensation examination, in November 
2009, explicitly recognized and discussed the aforementioned 
diagnoses of PTSD by Dr. F.L. and the Veteran's VA treating 
psychiatrist.  Significantly, the VA examiner proceeded to 
reject these as nonetheless failing to meet DSM-IV criteria 
for diagnosing PTSD.  Referring to the VA treatment records, 
the November 2009 VA examiner discounted these PTSD 
diagnoses, particularly noting the most recent August 2009 VA 
treatment record.  In that regard, the examiner stated that 
the "Veteran's military experience did not affect his 
ability to raise a family, work adequately, including working 
on his own, and have adequate interpersonal relations.  He 
first reported symptoms mostly of somatic nature after he 
stopped working in 1974, with no subsequent treatment, and 
his condition and symptoms are consistent with a primary 
diagnosis of depression, as diagnosed in this present 
examination."  In addition, the examiner also discounted the 
diagnoses by Dr. F.L., as based on subjective complaints made 
by the Veteran in relation to his problems and behavior, 
including an inaccurate psychiatric treatment history.  
Rather, the November 2009 VA examiner indicated the Veteran's 
only possible PTSD-related symptom found to be present was 
that of frequent recalls of military experiences, which the 
examiner stated was still insufficient for a PTSD diagnosis.  

The November 2009 VA examiner instead opined that the 
Veteran's mental disorder does not comply with DSM-IV 
diagnostic criteria for a diagnosis of PTSD.  The examiner 
reasoned that although the Veteran complies with DSM-IV 
stressor criterion, the only symptom presently found "is 
that of re-experiencing the traumatic event, and this is only 
partially, since the Veteran describes multiple nightmares 
that are not related to combat, but to his depressive state, 
like that of finding himself alone or being in a corridor 
with no way out."

The Veteran's statements alone are not sufficient to prove 
that he has a current diagnosis of PTSD that conforms to DSM- 
IV criteria.  As a layperson, he is competent to describe his 
symptoms from his psychiatric disorder.  Barr, 21 Vet. App. 
at 303.  However, medical diagnosis and causation involve 
questions that are beyond the range of common experience and 
common knowledge and require the special knowledge and 
experience of a trained physician.  As he is a layperson, and 
not a physician, he is not competent to make a determination 
that he has a current diagnosis of PTSD that conforms to DSM-
IV criteria.  Espiritu, 2 Vet. App. at 495; Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  The existence of a current 
disability is the cornerstone of a claim for VA disability 
compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) 
(holding that the VA's and the United States Court of Appeals 
for Veterans Claims' interpretation of sections 1110 and 1131 
of the statute as requiring the existence of a present 
disability for VA compensation purposes cannot be considered 
arbitrary and therefore the decision based on that 
interpretation must be affirmed); see also Gilpin v. West, 
155 F.3d 1353 (Fed. Cir. 1998).  In this case, the medical 
evidence of record does not show that the Veteran has a 
current diagnosis of PTSD for VA purposes.  38 C.F.R. § 
4.125.  As such, service connection for PTSD is not 
warranted.

It is also worth mentioning that VA treatment records and the 
recent VA examinations show a confirmed psychiatric diagnosis 
of depression, not PTSD.  But even recognizing this Axis I 
diagnosis, it has not been linked to the Veteran's military 
service, including to any specific incident or event in 
service that he thought particularly traumatic or stressful.  
See Clemons v. Shinseki, 23 Vet App 1 (2009) (the scope of a 
mental health disability claim includes any mental disability 
that reasonably may be encompassed by the claimant's 
description of the claim, reported symptoms, and the other 
information of record).  

Accordingly, the Board finds that the preponderance of the 
evidence is against the claim for service connection for 
PTSD.  So there is no reasonable doubt to resolve in the 
Veteran's favor, and this claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

The claim for service connection for PTSD is denied.




____________________________________________
D. M. AMES
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


